AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                         FILED IN THE
                                                                  for the_                                U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
 MARTHA MEEKS, an individual also known as Martha                                                    May 31, 2019
               Bruce Meeks,
                                                                                                         SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-cv-220-RMP
       JP MORGAN CHASE BANK NATIONAL                                 )
  ASSOCIATION, d/b/a Chase Bank, a national banking                  )
 association incorporated in Ohio, as successor in interest
   to Washington Mutual, Inc. et al., d/b/a Chase Bank,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Stipulated Motion to Dismiss with Prejudice (ECF No. 17) is GRANTED. Plaintiff's Complaint is dismissed
’
              with prejudice and without fees or costs to any party. Judgment of dismissal is entered, with prejudice.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

’ decided by Judge                                                                             on a motion for




Date: 5/31/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                            Lennie Rasmussen
